Civil action to recover damages for death of plaintiff's intestate alleged to have been caused by the wrongful act, neglect or default of the defendant.
Upon denial of liability, the case was tried upon the usual issues of negligence, contributory negligence and damages, and resulted in a verdict and judgment for plaintiff.
Defendant appeals, assigning errors.
The exceptions to the admission and exclusion of evidence, the rulings on the motions to nonsuit, and the assignments of error directed to portions of the charge apparently present no new question of law or one not heretofore settled by a number of decisions. Our impression is that no serious harm has come to the defendant in the particulars pointed out by its exceptions. The verdict and judgment will be upheld.
No error.